      Case 2:19-cv-00099-JAM-JDP Document 16 Filed 10/14/20 Page 1 of 2


 1   DAVID S. BINDER, ESQ.; STATE BAR NO.: 209876
 2
       THARPE & HOWELL, LLP
 3   15250 Ventura Boulevard, Ninth Floor
      Sherman Oaks, California 91403
 4   (818) 205-9955; (818) 205-9944 fax
     E-Mail: dbinder@tharpe-howell.com
 5

 6   Attorneys for Defendant, FFE TRANSPORTATION SERVICES, INC.
 7

 8                         UNIT, ED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11   NICHOLAS HARRIS,                          CASE NO.: 2:19-cv-00099-JAM-JDP
                                               [San Joaquin Superior Court Case No.:
12                      Plaintiff,             STK-CV-UWT-2018-15632]
13   vs.                                       ORDER ON STIPULATION TO
                                               MODIFY SCHEDULING ORDER
14 FFE TRANSPORTATION
   SERVICES, INC., and DOES 1 – 50,            Final Pre-Trial
15 inclusive,                                  Conference:     April 23, 2021
                                               Trial Date:     June 14, 2021
16                      Defendants.
17

18

19         Having reviewed the Stipulation submitted by the parties and having found good
20   cause to modify the Scheduling Order previously issued in this case on August 11,
21   2020, the Court orders the following.
22         The discovery-completion date of Friday, December 18, 2020 shall be
23   continued to Friday, February 19, 2021.
24         The expert disclosures’ due date of Friday, October 16, 2020 shall be continued
25   to Friday, December 18, 2020.
26         The supplemental and rebuttal expert disclosures’ due date of Friday, October
27   30, 2020 shall be continued to Thursday, December 31, 2020.
28   ///
                                          -1-
                   ORDER ON STIPULATION TO MODIFY SCHEDULING ORDER
                                                       2:19-cv-00099-JAM-JDP
                                            Case 2:19-cv-00099-JAM-JDP Document 16 Filed 10/14/20 Page 2 of 2


                                        1         The requirement that the Parties file a joint mid-litigation statement by Friday,
                                        2   December 4, 2020 shall be continued to Friday, February 5, 2021.
                                        3         The deadline to file a dispositive motion of February 9, 2021 shall be continued
                                        4   Friday, April 2, 2021.
                                        5         The last day to hear a dispositive motion of March 9, 2021 shall be continued
                                        6   to Tuesday, May 18, 2021 at 1:30 p.m.
                                        7         The Final Pre-Trial Conference scheduled for April 23, 2021 shall be continued
                                        8   to Friday, July 2, 2021 at 10:00 a.m.
                                        9         The 14-day Jury Trial scheduled for June 14, 2021 shall be continued to
                                       10   Monday, August 16, 2021 at 9:00 a.m.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11         Any other dates not addressed herein but created by the Scheduling Order of
    THARPE & HOWELL, LLP




                                       12   August 11, 2020 likewise are continued sixty (60) days or calculated in the same
                                       13   manner based on any amended date to the Scheduling Order.
                                       14         IT IS SO ORDERED.
                                       15

                                       16

                                       17   DATED: October 13, 2020                    /s/ John A. Mendez
                                                                                       THE HONORABLE JOHN A. MENDEZ
                                       18
                                                                                       UNITED STATES DISTRICT COURT JUDGE
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                 -2-
                                                          ORDER ON STIPULATION TO MODIFY SCHEDULING ORDER
                                                                                              2:19-cv-00099-JAM-JDP
